department of the treasury internal_revenue_service washington d c aug tep ra t2 ll 72x f tax exempt and government entities meres xxxxxkxxkkx xxxxxkxkxxx xxxxxxxxxx legend taxpayer a ira m company x dear rkk kk rrk this is in response to your letter dated date and supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a ruling as to whether a proposed method of calculating distributions from your individual_retirement_arrangement ira constitute a series of substantially_equal_periodic_payments and will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the internal_revenue_code code the following facts and representations were made in support of your ruling_request taxpayer a is fifty years old taxpayer a maintains ira m with company x company x is the custodian of ira m taxpayer a desires to commence receiving payments from ira m in a series of substantially_equal_periodic_payments the proposed annual distribution amount will be determined each year by dividing the ira m account balance as of december by an annuity factor which is equal to the cost of an annual dollar_figure per year life_annuity beginning at age fifty taxpayer a’s age as of the date of the first distribution the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and an interest rate equal to percent of the federal mid- term rate as of december the annual distribution will be recalculated each year in the same manner for example for each subsequent distribution year the calculation of the annuity factor which will be based on the same mortality_table will be based on taxpayer a’s age in that distribution year and an interest rate equal to percent of the federal_mid-term_rate as of december of the prior year taxpayer a will then calculate the annual payment by dividing the balance of ira m by the annuity factor even though taxpayer a proposes to recalculate the amount of the payment for each eee age succeeding year the method by which the amount of the payment will be determined will remain the same from year to year based on the foregoing you request a ruling that the proposed method of determining periodic_payments as described herein constitute a series of substantially_equal_periodic_payments under sec_72 of the code sec_408 of the code provides except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age then the taxpayer’s tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_401_a_9_-9 of the income_tax regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life q a-1 and joint life and last survivor expectancies for two lives q a-3 notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code kk page 900044u revrul_2002_62 r b which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar dollar_figure per year beginning at the taxpayer’s age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate under this method the account balance the annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year section dollar_figure of revrul_2002_62 contains rules that apply to each of the three methods of calculating a series of substantially_equal_periodic_payments section dollar_figure provides in general that payments will constitute a series of substantially_equal_periodic_payments if the payments are determined by using a the uniform lifetime table in appendix a of revrul_2002_62 the single life expectancy table in sec_1_401_a_9_-9 q a-1 of the regulations or the joint and last survivor table in sec_1_401_a_9_-9 q a-3 of the regulations b an interest rate that is not more than percent of the federal_mid-term_rate and c a reasonable manner of determining the account balance in this case taxpayer a proposes to determine the annual payments from ira m in accordance with the fixed annuitization method as described in sec_2 c of revrul_2002_62 except that rather than making a fixed annual payment taxpayer a proposes to recalculate the amount of the annual payment each year for subsequent years the annual distribution amount will be determined by dividing the ira m account balance as of the end of december of the prior year by an annuity factor which is equal to the cost of an annual dollar_figure per year life_annuity with such annuity factor based on taxpayer a’s age in that distribution year calculated using percent of the mid-term federal rate as of december of the prior year and the mortality_table in appendix b of revrul_2002_62 the mortality_table and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable high interest rate or an unreasonable high mortality_table accordingly the method as modified of determining periodic_payments results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met oe page this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provision of a form_2848 power_of_attorney on file in this office if you have any questions please contact se t ep ra t2 at sincerely qeigned do70r b fugto joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
